Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and between UNITED COMMUNITY FINANCIAL CORP., THE HOME SAVINGS AND LOAN COMPANY OF YOUNGSTOWN, OHIO, OHIO LEGACY CORP. and PREMIER BANK & TRUST Dated as of September 8, 2016 Table of Contents Page ARTICLE I. THE MERGER 1 The Merger. 1 Closing. 2 Effective Time. 2 Effects of the Merger. 2 Parent Stock. 2 Conversion of Seller Common Stock. 2 Treatment of Seller Equity Awards. 6 Articles of Incorporation of Surviving Corporation. 7 Regulations of Surviving Corporation. 7 Tax Consequences. 7 Bank Merger. 7 ARTICLE II. EXCHANGE OF SHARES 7 Proration. 7 Election Procedures. 9 Parent to Make Merger Consideration Available. 11 Exchange of Shares. 11 ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLER 14 Corporate Organization. 14 Capitalization. 15 Authority; No Violation. 17 Consents and Approvals. 18 Reports. 19 Financial Statements. 19 Broker’s Fees. 21 Absence of Certain Changes or Events. 21 Legal Proceedings. 21 Taxes and Tax Returns. 21 Employees. 23 Compliance with Applicable Law. 26 Certain Contracts. 27 Agreements with Regulatory Agencies. 29 Risk Management Instruments. 29 Environmental Matters. 29 Investment Securities and Commodities. 30 Real Property. 31 Corporate Records. 31 Intellectual Property. 31 i Information Technology. 32 Related Party Transactions. 32 State Takeover Laws. 32 Reorganization. 32 Opinion. 32 Seller Information. 33 Loan Portfolio. 33 Insurance. 34 No Investment Adviser Subsidiary. 35 No Broker-Dealer Subsidiary. 35 No Insurance Subsidiary. 35 Deposits. 35 No Other Representations or Warranties. 35 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF PARENT 36 Corporate Organization. 36 Capitalization. 37 Authority; No Violation. 39 Consents and Approvals. 40 Reports. 40 Financial Statements. 41 Broker’s Fees. 43 Absence of Certain Changes or Events. 43 Legal Proceedings. 43 Compliance with Applicable Law. 43 Certain Contracts. 44 Agreements with Regulatory Agencies. 45 Information Technology. 45 Related Party Transactions. 45 Reorganization. 45 Opinion. 45 Parent Information. 46 Financing. 46 Taxes and Tax Returns. 46 No Other Representations or Warranties. 46 ARTICLE V. COVENANTS RELATING TO CONDUCT OF BUSINESS 47 Conduct of Business Prior to the Effective Time. 47 Seller Forbearances. 47 Parent Forbearances. 52 ARTICLE VI. ADDITIONAL AGREEMENTS 52 Regulatory Matters. 52 ii Access to Information. 55 Seller Shareholder Approval. 56 Legal Conditions to Merger. 57 Stock Exchange Listing. 57 Employees; Employee Benefit Plans. 57 Indemnification; Directors’ and Officers’ Insurance. 60 Non-Renewal of Agreements. 61 Advice of Changes. 61 Board Member; Community Contribution. 61 Acquisition Proposals. 62 Public Announcements. 65 Change of Method. 65 Restructuring Efforts. 65 Takeover Statutes. 66 Exemption from Liability Under Section 16(b). 66 Litigation and Claims. 66 ARTICLE VII. CONDITIONS PRECEDENT 66 Conditions to Each Party’s Obligation to Effect the Merger. 66 Conditions to Obligations of Parent. 67 Conditions to Obligations of Seller. 68 ARTICLE VIII. TERMINATION 69 Termination. 69 Effect of Termination. 71 ARTICLE IX. GENERAL PROVISIONS 72 Nonsurvival of Representations, Warranties and Agreements. 72 Amendment. 72 Extension; Waiver. 72 Expenses. 73 Notices. 73 Interpretation. 74 Counterparts. 75 Entire Agreement. 75 Governing Law; Jurisdiction. 75 Waiver of Jury Trial. 75 Assignment; Third Party Beneficiaries. 76 Specific Performance. 76 Severability. 76 Delivery by Facsimile or Electronic Transmission. 77 Further Assurances. 77 iii INDEX OF DEFINED TERMS Term Section Acquisition Proposal 6.11(f) affiliate Agreement Preamble Allowance 1.6(g) Bank Merger Bank Merger Act Bank Merger Agreement Bank Merger Certificate BHC Act 3.1(a) business day Cash Consideration 1.6(a)(i) Cash Conversion Number 2.1(a) Cash Election 1.6(a)(i) Cash Election Number 2.1(b)(i) Cash Election Shares 1.6(a)(i) Certificate of Merger Chosen Courts 9.9(b) Closing Closing Date Code Recitals Confidentiality Agreement 6.2(b) Conversion 6.2(d) Convertible Preferred Stock 4.2(a) Deemed Converted Common Stock 1.6(d) Dissenting Shareholder 1.6(e) Dissenting Shares 1.6(e) Effective Time Effective Time Book Value 1.6(g) Election 2.2(a) Election Deadline 2.2(b) Election Period 2.2(a) Enforceability Exceptions 3.3(a) Environmental Laws ERISA 3.11(a) Excel Recitals Exception Shares 1.6(a) Exchange Act Exchange Agent Exchange Fund Exchange Ratio 1.6(a)(ii) Excluded Shares 1.6(a) FDIC Federal Reserve Board iv Form of Election Foundation 6.10(b) GAAP 3.1(a) Governmental Entity HOLA 4.1(a) Holder HSR Act Intellectual Property Investment Advisers Act 3.29(a) IRS 3.10(a) knowledge of Parent knowledge of Seller Liens 3.2(c) Loans 3.27(a) made available Material Adverse Effect 3.1(a) Materially Burdensome Regulatory Condition 6.1(c) Merger Recitals Merger Consideration 1.6(a) Multiemployer Plan 3.11(g) Multiple Employer Plan 3.11(g) NASDAQ New Certificates 1.6(b) New Plans 6.6(b) Non-Election Shares 1.6(a)(iii) Notice Period 6.11(d) OCC ODFI OGCL Ohio Secretary Old Certificate 1.6(b) Parent Preamble Parent Articles Parent Bank Preamble Parent Common Stock Parent Contract 4.11(a) Parent Disclosure Schedule Article IV Parent Equity Awards 4.2(a) Parent Preferred Stock Parent Regulations Parent Regulatory Agreement Parent Restricted Stock Award 4.2(a) Parent SEC Reports 4.5(b) Parent Stock Options 4.2(a) Parent Stock Plans 4.2(a) Parent Subsidiary 4.1(b) v PBGC 3.11(f) Permitted Encumbrances person Premium Cap 6.7(b) Proxy Statement Regulatory Agencies Representatives Requisite Regulatory Approvals 7.1(f) Requisite Seller Vote 3.3(a) S-4 SEC Securities Act Seller Preamble Seller Articles 3.1(a) Seller Bank Preamble Seller Bank Deposit Liabilities Seller Benefit Plans 3.11(a) Seller Common Stock 1.6(a) Seller Contract 3.13(b) Seller Disclosure Schedule Article III Seller Equity Awards 2.4(g) Seller ERISA Affiliate 3.11(a) Seller Financial Statements 3.6(a) Seller Indemnified Parties 6.7(a) Seller Leased Properties Seller Meeting 6.3(a) Seller Owned Properties Seller Preferred Stock 3.2(a) Seller Qualified Plans 3.11(d) Seller Real Property Seller Regulations 3.1(a) Seller Regulatory Agreement Seller Restricted Stock Unit Award 1.7(b) Seller Stock Option 1.7(a) Seller Stock Plan 1.7(d) Series A Preferred Shares 3.2(a) Shortage 1.6(g) Shortfall Number 2.1(b)(ii) Simultaneous Conversion Election 6.2(d) SRO Stock Consideration 1.6(a)(ii) Stock Election 1.6(a)(ii) Stock Election Shares 1.6(a)(ii) Subsidiary 3.1(a) Superior Proposal 6.11(f) Surviving Corporation Recitals vi Takeover Statutes Target Number 1.6(g) Tax 3.10(b) Tax Return 3.10(c) Termination Date 8.1(c) Termination Fee 8.2(b) Treasury Stock 1.6(a) vii AGREEMENT AND PLAN OF MERGER
